NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CREATION UPGRADES, INC.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5098
Appea1 from the United States C0urt of Federa1
C1ain1s in case n0. 09-CV-788, Seni0r Judge J0hn P.
Wiese.
ON MOTION
ORDER
Creati0n Upgrades, Inc. moves for an extension of
ti1ne, until December 3, 2010, to file its reply brief
IT ls 0R1)ERED THAT:
The motion is granted

CREATION UPGRADES V. US
CC.
S
2
FOR THE COURT
N9V 39 2010 /s/ Jan H0rba1;,;
Date J an H0rba1y
David Efr0n, Esq.
Michael D. Austin, Esq.
C1erk
§
§§
§§-,,
NOV
§EED
APPmLs ma
san clRcun'
30 2010
JANl'|GRBALY
0 CI.ERK